Citation Nr: 1623339	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-19 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating from August 28, 2015, to December 1, 2015, and an increased rating in excess of 10 percent from December 2, 2015, forward, for mitral valve prolapse with tricuspid regurgitation.


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to February 2005.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2015, the Board denied the Veteran's claim for a compensable rating for mitral valve prolapse with tricuspid regurgitation from May 19, 2010, to August 27, 2015, but remanded the Veteran's claim for a compensable rating for mitral valve prolapse with tricuspid regurgitation from August 28, 2015, forward. On remand, the Agency of Original Jurisdiction (AOJ) readjudicated the issue on appeal, and granted an increased evaluation of mitral valve prolapse with tricuspid regurgitation to 10 percent, effective December 2, 2015. 

The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

This appeal was previously remanded in November 2015 to afford the Veteran an examination to determine the current severity of his mitral valve prolapse with tricuspid regurgitation. As will be discussed in further detail below, the AOJ substantially complied with the November 2015 remand directives, and the matter is now appropriately before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems. Accordingly, any future consideration of the appellant's case should be applied to those electronic records.



FINDINGS OF FACT

1. From August 28, 2015, to December 1, 2015, the appellant's symptoms due to a mitral valve prolapse with tricuspid regurgitation were manifested by a workload greater than 10 metabolic equivalents (METs).

2. From December 2, 2015, forward, the appellant's symptoms due to a mitral valve prolapse with tricuspid regurgitation were manifested by a workload greater than 7 METs, and were not manifested by evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for mitral valve prolapse with tricuspid regurgitation from August 28, 2015, to December 1, 2015, were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.104, Diagnostic Code 7000.

2. The criteria for a rating in excess of 10 percent disabling for mitral valve prolapse with tricuspid regurgitation from December 2, 2015, forward, were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.104, Diagnostic Code 7000.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to claims for an increase rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a letter dated in August 2010 was sent to the Veteran. This letter advised the Veteran of the evidence and information necessary to substantiate his increase rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist a Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In compliance with its duty to assist, the AOJ obtained and considered the Veteran's service treatment records and post-service VA treatment records. The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

Additionally, the Veteran was afforded VA examinations in January 2005, December 2006, May 2008, August 2010, and December 2015. The Board finds that the examination reports, taken together with the most recent examination report dated December 2015, are adequate to evaluate the Veteran's mitral valve prolapse with tricuspid regurgitation. The examiner conducted a thorough interview with the Veteran regarding his history and symptoms and provided a full examination, addressing the relevant rating criteria to include the Veteran's current severity and effect of his mitral valve prolapse with tricuspid regurgitation on his occupational functioning and daily activities. Moreover, the Veteran does not contend, nor does the evidence received since the most recent examination, indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his mitral valve prolapse with tricuspid regurgitation. Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria. 

Therefore, the Board finds that the medical evidence of record is adequate to adjudicate the Veteran's claim for higher rating and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II. Compliance with Stegall

As noted in the Introduction, in November 2015, the Board previously remanded the claim for further development and subsequent readjudication by the AOJ. 

In the November 2015 remand, the Board instructed the RO to schedule the Veteran for a VA cardiac examination. The examiner was to "provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of that disorder." Specifically, the examiner was to "discuss the Veteran's heart workload in terms of ejection fraction and metabolic equivalents[,]" and, should a laboratory determination of metabolic equivalents by exercise testing not be completed for medical reasons, "an estimation of the level of activity" was to be provided. The examiner was also instructed to state "whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication." 38 C.F.R. § 4.100 (2015).

Additionally, the remand instructions directed the examiner to address the "nature of any disability caused by the Veteran's mitral valve prolapse with tricuspid regurgitation." 

In accordance with the remand directives, the Veteran was afforded a VA examination in December 2015. The examiner clearly noted the review of the Veteran's claims file, current complaints, and medical history. The examiner provided a detailed review of the nature and extent of the Veteran's disorder, reporting that he was given an interview-based test, which included an estimation of the level of activity and a reporting of the Veteran's heart workload in terms of ejection fraction and METs. Also in accordance with the Board's remand instructions, the examination report notes whether there is evidence of cardiac hypertrophy or cardiac dilation.

As for the nature of any disability caused by the Veteran's mitral valve prolapse with tricuspid regurgitation, the examiner noted the functional impact, if any, and provided an explanation in support of his findings. Therefore, the Board finds that the December 2015 VA examination and report substantially complied with the Board's November 2015 remand directives.

Last, in accordance with the remand directives, in December 2015, the AOJ readjudicated the claim and provided the Veteran with a supplemental statement of the case (SSOC). 

Therefore, the Board finds that there has been substantial compliance with its prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


III. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's mitral valve prolapse with tricuspid regurgitation has been rated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7000, for valvular heart disease. 

Under DC 7000, a 100 percent rating is available during active infection with valvular heart damage and for three months following cessation of therapy for the active infection. Thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization) resulting in: chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, a 100 percent rating is available. 

A 60 percent rating is available when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

A 30 percent rating is available when workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray.

A rating of 10 percent is available when workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met. See 38 C.F.R. § 4.31 (2015).

Note (2) to DC 7000 states that 1 MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. See 38 C.F.R. § 4.104, DC 7000 (2015).

The Veteran contends he is entitled to a compensable rating from August 28, 2015, to December 1, 2015, and an increased rating in excess of 10 percent from December 2, 2015, forward, for mitral valve prolapse with tricuspid regurgitation. For the purposes of clarity, the Board will first address the period from August 28, 2015, to December 1, 2015, followed by the period from December 2, 2015, forward.

The Veteran asserts that he is entitled to a compensable rating for the period from August 28, 2015, to December 1, 2015. Although the Veteran in a July 2013 statement asserted that his mitral valve prolapse with tricuspid regurgitation had worsened, the Board in a November 2015 final rating decision, denied the Veteran's claim for a compensable rating from May 19, 2010, to August 27, 2015, and the weight of the evidence demonstrates that a compensable rating from August 28, 2015, to December 1, 2015 is not warranted.

First, the Board notes that there are no VA or private treatment records for the Veteran's heart disability for the period from August 28, 2015, to December 1, 2015. 

Yet, even considering the evidence of record available for the time period before December 2, 2015, the preponderance of the most probative evidence is against a compensable rating for the period from August 28, 2015, to December 1, 2015. As analyzed in the Board's November 2015 decision, an August 2010 examination showed that a workload greater than 7 METs but not greater than 10 METs did not result in dyspnea, fatigue, angina, dizziness, or syncope. While on August 17, 2010, the examiner initially assigned the Veteran a metabolic workload of 6 (with the EKG not available and with the stress test results not available), a stress test was conducted on August 20, 2010, and the Veteran was found to show a METs level of 17.1. Noted in the record, is a correction of the file from the examiner, which states, "Please change estimated METS in original report to reflect stress test METS of 17."

In fact, upon examination in August 2010, the Veteran was specifically found to show a normally sized heart that demonstrated a normal rhythm. There were no heart heaves, thrills, murmurs or gallops. Indeed, the examiner following the stress test opined that the Veteran demonstrated an excellent exercise tolerance. As such, the Veteran demonstrated that he was capable of performing a workload greater than 10 METs. Therefore, based on the relevant evidence of record prior to December 2, 2015, the preponderance of the evidence is against the claim for a compensable rating for the period from August 28, 2015, to December 1, 2015. 38 C.F.R. § 4.104, Diagnostic Code 7000.

The Board further considers whether there are any other applicable rating codes for the Veteran's heart symptoms for the period from August 28, 2015, to December 1, 2015. However, nearly all of the diagnostic codes applicable to heart disorders (7000-7020) have exactly the same criteria as Diagnostic Code 7000 for a 10 percent rating. Furthermore, there is no evidence that the Veteran has ever been diagnosed with any of such heart disorders. Diagnostic Code 7010 provides different rating criteria for supraventricular arrhythmias, but there is no evidence that the Veteran has been diagnosed with supraventricular arrhythmias due to service. 

In reaching this decision, the Board has considered the Veteran's lay statements or other lay statements of record, and the Board does acknowledge that the Veteran asserted a worsening of his condition in a statement submitted July 2013. The Veteran has consistently reported pain and an increased heart rate. However, while the Veteran and other lay people are competent to report their own observations with regard to the severity of the Veteran's symptoms, lay witnesses are not trained in the field of medicine, and are therefore not competent to provide medical opinion evidence as to the current severity of a disability. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Therefore, even considering such statements, there is nothing in them that could possibly provide a basis for a higher rating. The Veteran is not competent to ascribe his sensations of pain and an increased heart rate to his service-connected heart condition. Additionally, without examination findings showing lower metabolic workloads than the current record reveals, a compensable rating is not warranted.

As for the period from December 2, 2015, forward, the Veteran contends that he is entitled to a rating in excess of 10 percent for his mitral valve prolapse with tricuspid regurgitation. However, the Board finds that the preponderance of the evidence is against his claim for an increased rating.

The Veteran was afforded a VA examination in December 2015. The examiner noted that the previous stress test conducted in 2010 was terminated due to fatigue that was not related to the cardiac condition. The December 2015 examiner afforded the Veteran an interview-based METs test, at which the Veteran reported that a workload greater than 7 METs but not greater than 10 METs results in dyspnea. The report notes that a workload greater than 7 METs but not greater than 10 METs is consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging. The examination report also finds that the Veteran's heart conditions do not qualify within the generally accepted medical definition of ischemic heart disease; and that the Veteran does not have myocardial infarction, congestive heart failure, cardiac arrhythmia, pericardial adhesions, or an infectious cardiac condition. Furthermore, the examiner found that continuous medication is not required for control of the Veteran's heart condition, and it is reported that the Veteran did not have any hospitalizations for the treatment of his heart conditions.

Upon a physical examination of the Veteran, the examiner noted a heart rate of 51, blood pressure of 134/84, a regular rhythm, normal sounds, clear auscultation of the lungs, no jugular-venous distension, and no right or left peripheral edema. Moreover, the examiner found there to be no evidence of cardiac hypertrophy and no evidence of cardiac dilatation. 

No additional medical or lay evidence for the period from December 2, 2015, forward, are of record. Given the results of the December 2015 examination, the Veteran demonstrated that he was capable of performing a workload greater than 7 METs but not greater than 10 METs, which warrants a disability rating of 10 percent, but does not warrant a disability rating of 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7000. Instead, a disability rating of 30 percent requires a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray; all of which are not evidenced here.

The Board further considers whether there are any other applicable rating codes for the Veteran's heart symptoms for the period from December 2, 2015, forward. However, again the Board notes that nearly all of the diagnostic codes applicable to heart disorders (7000-7020) have exactly the same criteria as Diagnostic Code 7000 for a 10 percent rating. Furthermore, there is no evidence that the Veteran has ever been diagnosed with any of such heart disorders. Diagnostic Code 7010 provides different rating criteria for supraventricular arrhythmias, but there is no evidence that the Veteran has been diagnosed with supraventricular arrhythmias due to service. 

In reaching this decision, the again Board has considered the Veteran's lay statements or other lay statements of record, and the Board does acknowledge that the Veteran asserted a worsening of his condition in a statement submitted July 2013. The Veteran has consistently reported pain and an increased heart rate. However, while the Veteran and other lay people are competent to report their own observations with regard to the severity of the Veteran's symptoms, lay witnesses are not trained in the field of medicine, and are therefore not competent to provide medical opinion evidence as to the current severity of a disability. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Therefore, even considering such statements, there is nothing in them that could possibly provide a basis for a higher rating. The Veteran is not competent to ascribe his sensations of pain and an increased heart rate to his service-connected heart condition. In fact, the December 2015 VA examiner noted the Veteran's asserted symptoms of chest pain, and stated that this "prompted a cardiac work-up, which was negative." Instead, the December 2015 examination report found that the Veteran "does not carry any other heart disease besides his [service-connected] mitral valve prolapse[,]" and that this condition is "stable".

Therefore, based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that, for the period from December 2, 2015, forward, the Veteran's mitral valve prolapse with tricuspid regurgitation more nearly approximates the level of severity contemplated by a higher rating of 20 percent. 38 C.F.R. § 4.104, Diagnostic Code 7000. 


IV. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected mitral valve prolapse with tricuspid regurgitation is manifested dyspnea when performing a workload greater than 7 METs but not greater than 10 METs, which is consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging. Although the Veteran previously noted chest pains, the December 2015 examiner does not attribute such pain to the Veteran's current, and only, heart disability. Instead, the examiner notes that the Veteran does not need continuous medication, is largely asymptomatic, and does not have a functional loss that would impair his ability to work. Therefore, the noted signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the valvular heart disease. See 38 C.F.R. § 4.104, Diagnostic Code 7000. For valvular heart disease, the rating schedule contemplates functional loss, which may be manifested by, for example, dyspnea, fatigue, angina, dizziness, or syncope. See 38 C.F.R. § 4.104, Diagnostic Code 7000. In summary, the schedular criteria for valvular heart disease contemplates a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for valvular heart disease, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's valvular heart disease, as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted in this case. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b)  s to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to a compensable rating from August 28, 2015, to December 1, 2015, and an increased rating in excess of 10 percent from December 2, 2015, forward, for mitral valve prolapse with tricuspid regurgitation is denied.



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


